DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 5(a), 5(b), 6(a), 6(b), 7-14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Figures 5(a), 5(b), 6(a), 6(b), and 12-14 are identical to the figures of prior art reference WO 2012/095424 and the Applicant’s disclosure describes the figures as being that of the prior art and Figures 7-11 are identical to the figures of prior art reference EP 1052365 and the disclosure describes the figures as being that of the prior art).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “34b” and “34a” have both been used to identify the same element in Figure 4(b). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 20 line 8 refers to “recesses 11133,134” which is understood to be a typographical error and should read –recesses 1133, 1134--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has an intended use “for a double pitch blind…” The claims later refer to structure of the double pitch blind. It is unclear what is required of the claim since the claim refers to the structure of the intended use (slats, first side, second side, sub-arrays, etc.) and it is understood that the structure of the intended use is not required structure of the control mechanism itself. It is also unclear if a drive shaft is required in claim 1. Claim 1 recites “configured to be rotated by a single common drive shaft” and it is unclear if it is structure of the control mechanism. Therefore the recitations to the drive shaft in the dependent claims are also unclear as to being required structure of the control mechanism. It is further unclear what is required of dependent claims referring to the structure of the intended use, for example, claims 2, 11, 12, 13, 14, 15, and 20 refer to the first and second slats which are understood to be part of the double pitch blind and not the control mechanism itself. Claims 12 and 13 appear to 
Claim 1 recites “the first spool drive is configured to transfer rotation of the drive shaft in one direction to spool-in and so retract the respective first elongate member and to spool-out and so extend the respective second elongate member by a first length, and to transfer rotation of the drive shaft in the other, opposite, direction to spool-out and so extend the respective first elongate member and to spool-in and so retract the respective second elongate member by the first length, and, thereafter, to allow rotation of the drive shaft without transferring rotation of the drive shaft to spooling-in or spooling-out of the first and second elongate members of the first spool drive; the second spool drive is configured to transfer rotation of the drive shaft in one direction to spool-in and so retract the respective first elongate member and to spool-out and so extend the respective second elongate member by a second length, and to transfer rotation of the drive shaft in the other, opposite, direction to spool-out and so extend the respective first elongate member and to spool-in and so retract the respective second elongate member by the second length, and, thereafter, to allow rotation of the drive shaft without transferring rotation of the drive shaft to spooling-in or spooling-out of the first and second elongate members of the second spool drive.” It is unclear what structure is required to carry out the recited functions. The claim is written in terms of functional language and it is unclear what is structurally required to transfer rotation and what is structurally required to allow rotation of the drive shaft without transferring rotation. It is also unclear what structure allows the spool drives to provide different first and second lengths since the claim refers to achieving first and second lengths by reciting first and second slats which are understood to be structure of the intended use and not of the control mechanism itself.
Claims 2-20 depend from claim 1 and inherit these issues and are rejected for depending from claim 1. 
Claims 2-15 and 19-20 are dependent from claim 1 but recite in their respective preambles “A control mechanism according to…” It is unclear if each dependent claim requires an additional control mechanism or if the claims should be further limiting and refer to –the control mechanism--. Claims 16-18 are directed to a double pitch blind assembly but claims 17 and 18 recite in their respective preambles, “A double pitch blind assembly according to…” It is unclear if each dependent claim requires an additional double pitch blind assembly or if the claims should be further limiting and refer to –the double pitch blind assembly--.
Claim 9 refers to “the first clutch” and “the second clutch.” There is a lack of antecedent basis for the limitations in the claim. It is noted that claim 6 recites a first and second clutch; should claim 9 depend from claim 6?
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steenbergen et al. (WO 2013/127867), hereinafter referred to as Steenbergen.
Regarding claim 1, as best understood in view of the 112 issues discussed above, Steenbergen discloses a control mechanism (Steenbergen: Figure 3A and 15-18) for a double pitch blind including an array of tiltable slats having a first sub-array of tiltable first slats and a second sub-array of tiltable second slats, the first slats of the first sub-array alternating with the second slats of the second sub-array, and the first and second slats having respective lengths extending in a first direction, being stackable in a second direction perpendicular to the first direction and having respective widths extending between opposing respective edges respectively at first and second sides of the array of tiltable slats, the first and second sides of the array of tiltable slats being opposed in a third direction perpendicular to the first and second directions, the control mechanism including: 
a first spool drive (main spool 22 or 122) and a second spool drive (second spool 21 or 121) both the first spool drive and the second spool drive being configured to be rotated by a single common drive shaft (a single shaft passes through both spool drives); 
wherein the first spool drive has a first elongate member (first side of a first ladder) extendable and retractable on the first side and a second elongate member (second side of the first ladder) extendable and retractable on the second side (first side and second side are recited in the preamble with respect to the intended use) (Figure 13); 
the second spool drive has a first elongate member (first side of a second ladder) extendable and retractable on the first side and a second elongate member (second side of the ladder) extendable and retractable on the second side (first side and second side are recited in the preamble with respect to the intended use) (Figure 13); 
the first elongate member of the first spool drive is configured to operatively engage with the edges of the first slats at the first side and the second elongate member of the first spool drive is configured to operatively engage with the edges of the second slats at the second side (as stated above slats are directed to an intended use; as best understood, the elongate members contact and engage the edges); 
is configured to operatively engage with the edges of the second slats at the first side and the second elongate member of the second spool drive is configured to operatively engage with the edges of the first slats at the second side (as stated above slats are directed to an intended use; as best understood, the elongate members contact and engage the edges); 
the first spool drive is configured to transfer rotation of the drive shaft in one direction to spool-in and so retract the respective first elongate member and to spool-out and so extend the respective second elongate member by a first length, and to transfer rotation of the drive shaft in the other, opposite, direction to spool-out and so extend the respective first elongate member and to spool-in and so retract the respective second elongate member by the first length, and, thereafter, to allow rotation of the drive shaft without transferring rotation of the drive shaft to spooling-in or spooling-out of the first and second elongate members of the first spool drive; the second spool drive is configured to transfer rotation of the drive shaft in one direction to spool-in and so retract the respective first elongate member and to spool-out and so extend the respective second elongate member by a second length, and to transfer rotation of the drive shaft in the other, opposite, direction to spool-out and so extend the respective first elongate member and to spool-in and so retract the respective second elongate member by the second length, and, thereafter, to allow rotation of the drive shaft without transferring rotation of the drive shaft to spooling-in or spooling-out of the first and second elongate members of the second spool drive; as stated above, the limitations are directed to functional language and it is unclear what is required to carry out the functions and what is positively required structure of the first spool drive; however it is best understood that the first spool drive transfers rotation and first and second clutch mechanisms and delay mechanisms allow for engagement and disengagement of the spools so that the first rotates a first distance (a first length) and the second rotates a second distance (a second length);

Regarding claim 2, as best understood, wherein spooling-in of the first elongate members and spooling-out of the second elongate members is operable, when operably engaged with the edges of the first and second slats, to move the first and second slats from: 
an open state in which the first and second slats extend in the third direction and are arranged in pairs of first and second slats with each respective second slat immediately adjacent the respective first slat of the respective pair; to: a closed slate in which the first and second slats are tilted with respect to the second and third directions and overlap adjacent first and second slats on either side in the second direction (the slats are in an open state when perpendicular to the elongate members as shown in Figure 13 and are in a closed state when the slats are tilted and overlapping).
Regarding claim 3, as best understood, the drive shaft extending axially in the first direction, wherein the first spool drive and the second spool drive are located at axially displaced positions along the drive shaft and are axially driven by the drive shaft (Figures 1, , 2A, 15, 18).  
Regarding claim 4, as best understood, wherein the axially displaced positions are adjacent one another such that the first elongate member of the first spool drive is adjacent the first elongate member of the second spool drive and the second elongate member of the first spool drive is adjacent the second elongate member of the second spool drive.  
Regarding claim 5, as best understood, wherein, with reference to angular displacement of the drive shaft, the rate of spooling-in and spooling-out for the first spool drive is the same as the rate of spooling-in and spooling-out for the second spool drive (the drive shaft rotates at the same rate and therefore the spool drives have the same rate).  
Regarding claim 6, as best understood, wherein the first spool drive includes a releasable first clutch (23, 123) configured to transmit rotation of the drive shaft respectively to spool-in and spool-out the first and second elongate members of the first spool drive and the first spool drive is configured to release the first clutch at the end of spooling the first and second elongate members of the first spool drive by said first length; and wherein the second spool drive includes a releasable second clutch (20, 120) configured to transmit rotation of the drive shaft respectively to spool-in and spool-out the first and second elongate members of the second spool drive and the second spool drive is configured to release the second clutch at the end of spooling the first and second elongate members of the second spool drive by said second length.  
Regarding claim 7, as best understood, wherein the first spool drive includes a first stop (55) configured to engage with the first clutch so as to release the first clutch when the first spool drive has spooled-in and spooled-out respectively the first and second elongate members of the first spool drive by the first length; and wherein the second spool drive incudes a second stop (55) configured to engage with the second clutch so as to release the second clutch when the second spool drive has spooled-in and spooled-out respectively the first and second elongate members of the second spool drive by the second length (Figure 16).  
Regarding claim 8, as best understood,  wherein the first spool drive includes a first spool rotatable about an axis in the first direction and the first and second elongate members of the first spool drive together form a single elongate member extending around the first spool; and wherein the second spool drive includes a second spool rotatable about an axis in the first 
Regarding claim 9, as best understood, wherein the first spool drive (22, 122) includes a first spool rotatable about an axis in the first direction and the first and second elongate members of the first spool drive together form a single elongate member extending around the first spool; 
wherein the second spool drive (21, 121) includes a second spool rotatable about an axis in the first direction and the first and second elongate members of the second spool drive together form a single elongate member extending around the second spool; 
wherein the first spool drive includes a first stop (55) configured to engage with the first spool when the first spool drive has spooled-in and spooled-out respectively the first and second elongate members of the first spool drive by the first length such that the first clutch (23, 123) is then released; and 
wherein the second spool drive includes a second stop (55) configured to engage with the second spool when the second spool drive has spooled-in and spooled-out respectively the first and second elongate members of the second spool drive by the second length state such that the second clutch (20, 120) is released.  
Regarding claim 11, as best understood a plurality of parallel cross-rungs extending at intervals between the first elongate member of the first spool drive and the second elongate member of the second spool drive so as, together, to form a first ladder for supporting the first slats in the first sub-array; and a plurality of parallel cross-rungs extending at intervals between the first elongate member of the second spool drive and the second elongate member of the first spool drive so as, together, to form a second ladder for supporting the second slats in the second sub-array (Figure 12)  
Regarding claim 12, as best understood, further including the first slats and the second slats (Figure 13).  
Regarding claim 13, as best understood, further including the first slats and the second slats; wherein the respective edges of the first slats at the first side are coupled to the first elongate member of the first spool drive at respective intervals and the respective edges of the first slats at the second side are coupled to the second elongate member of the second spool drive at respective intervals; and wherein the respective edges of the second slats at the first side are coupled to the first elongate member of the second spool drive at respective intervals and the respective edges of the second slats at the second side are coupled to the second elongate member of the first spool drive at respective intervals (Figures 12 and 13).  
Regarding claim 14, as best understood, wherein the intervals are double-pitch with respect to the width of the first and second slats.  
Regarding claim 15, as best understood, wherein the first and second elongate members of the first and second spool drives are one of tapes and cords (Figure 13).  
Regarding claim 16, as best understood, Steenbergen discloses a double pitch blind assembly including the control mechanism of claim 1.
Regarding claim 17, as best understood, Steenbergen discloses a plurality of said control mechanisms to be spaced apart in the first direction (Figure 1).  
Regarding claim 18, as best understood, wherein one of the plurality of said control mechanisms is located towards one end of the drive shaft and another of the plurality of said control mechanisms is located towards another end of the drive shaft opposite to said one end (Figure 1).  
Regarding claim 20, as best understood, the intervals are double- pitch with respect to the width of the first and second slats.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steenbergen, as applied in claims 7 and 9 above, in further view of Oskam (EP 1 052 365).
Regarding claim 10 and 19, although Steenbergen discloses first and second stops, the stops are not adjustable. However, the technique of providing adjustable stops in a control .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634